Pee Cukiam.
This suit was brought to recover a deposit of $1,000 paid under a written agreement dated May 15th, 1924, for the sale and purchase of premises known as Nos. 34%, 36, 38 Yesey street, Newark, New Jersey, for $17,500. Title to be passed on Jufy 15th, 1924. The contract provided that the defendants were to procure, at their own expense, a building and loan mortgage for $8,000; that if the defendants were unable to procure the mortgage, then, at the option of the plaintiff, the contract was to become null and void. The case was tried in the Essex Connty Circuit Court, resulting in a directed verdict for the plaintiff.
There are three grounds of appeal filed; the first two refer to the overruling two questions, both of which were designed to change or modify the terms of a written contract by parol in violation of the well-established rule of evidence. Johnson v. Buck, 35 N. J. L. 338. This was not error. The third ground of appeal, error in directing a verdict by the trial court in favor of the plaintiff. The undisputed evidence *454shows the failure to close the title was because the defendant’s failure to comply with the terms of the contract as to the amount of mortgage which they were to obtain before conveying the property. It was to be subject to that mortgage, viz., $8,000, which the plaintiff refused to accept otherwise. This was not error.
Finding no error in the record the judgment of the Essex County Circuit Court is affirmed.